 1                                                             O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 AECOM ENERGY &                )   2:17-cv-05398-RSWL-SSx
   CONSTRUCTION, INC.,           )
13                               )
                Plaintiff,       )   ORDER re: Plaintiff’s
14                               )   Motion for Default
                                 )   Judgment against
15       v.                      )   Defendants John Ripley;
                                 )   Todd Hale; Henry Blum;
16                               )   and Bud Zukaloff [244]
     JOHN RIPLEY; TODD HALE;     )
17   GARY TOPOLEWSKI; HENRY      )     REDACTED BY COURT
     BLUM; BUD ZUKALOFF;         )
18   “MORRISON KNUDSEN           )
     CORPORATION;” “MORRISON-    )
19   KNUDSEN COMPANY, INC.;”     )
     “MORRISON-KNUDSEN SERVICES, )
20   INC.;” and “MORRISON-       )
     KNUDSEN INTERNATIONAL       )
21   INC.,”                      )
                                 )
22                               )
                  Defendants.    )
23
         Currently before the Court is Plaintiff AECOM
24
     Energy & Construction, Inc.’s (“Plaintiff”) Motion for
25
     Default Judgment (“Motion”) against Defendants John
26
     Ripley, Todd Hale, Henry Blum, and Bud Zukaloff (the
27
     “defaulting Defendants”) [244].    Having reviewed all
28
                                1
 1 papers submitted pertaining to this Motion, the Court
 2 NOW FINDS AND RULES AS FOLLOWS: the Court GRANTS
 3 Plaintiff’s Motion.
 4                       I. BACKGROUND
 5 A.   Factual Background
 6      Plaintiff brought this Action for injunctive relief
 7 and damages against Defendants John Ripley, Todd Hale,
 8 Gary Topolewski, Henry Blum, Bud Zukaloff, Morrison
 9 Knudsen Corporation, Morrison-Knudsen Company, Inc.,
10 Morrison-Knudsen Services, Inc., and Morrison-Knudsen
11 International Inc. (collectively, the “Defendants”).
12 Plaintiff’s claims all arise from Defendants’ alleged
13 attempts to assume the identity of Morrison Knudsen
14 Corporation (“MK”).
15      MK was a renowned multinational construction and
16 engineering firm responsible for many notable projects,
17 including the Hoover Dam, the San Francisco-Oakland Bay
18 Bridge, and the Trans-Alaska Pipeline.      Compl. ¶¶ 17-
19 18, ECF No. 1.   MK has used many trademarks including:
20 “MORRISON KNUDSEN,” the MKO logo, and “MKCO MORRISON
21 KNUDSEN” (collectively, the “MK Marks”).      Id. ¶ 23.    In
22 1996, MK merged with Washington Construction Group,
23 Inc. (“WGI”), while continuing to operate under the
24 name “Morrison Knudsen Corporation.”     Id. ¶ 19.   In
25 2000, MK changed its name to WGI.     Id.   In 2007, URS
26 Corp. (“URS”) acquired WGI, and in 2014, AECOM, the
27 parent company of Plaintiff AECOM Energy &
28 Construction, Inc., acquired URS and its subsidiaries.
                               2
 1 Id. ¶¶ 19-20.
 2     Plaintiff alleges that Defendants undertook an
 3 elaborate scheme to pass four corporate entities,
 4 Morrison Knudsen Corporation, Morrison-Knudsen Company,
 5 Inc., Morrison-Knudsen Services, Inc., and Morrison-
 6 Knudsen International Inc. (the “Corporate Defendants”)
 7 off as MK by falsifying corporate records, submitting
 8 false statements to federal and state government
 9 agencies, and offering goods and services to the public
10 under the MK name online through its website,
11 www.morrison-knudsen.com.   Pl.’s Mem. ISO Default J.
12 (“Mem.”) 1:8-12, ECF No. 244-1.    The website contained
13 promotions of MK’s history, current AECOM projects, and
14 also offered to sell construction equipment used in
15 MK’s projects.   See Compl. ¶¶ 40-43.
16     1.   Corporate Defendants and the Defaulting
17          Defendants’ Involvement
18     The defaulting Defendants are or were each
19 officers, directors, or employees of the Corporate
20 Defendants.   Each defaulting Defendant’s alleged
21 involvement with the Corporate Defendants is discussed
22 in turn below.
23          a.   Morrison-Knudsen Services, Inc.
24     Morrison-Knudsen Services, Inc. was an affiliate of
25 MK incorporated in Nevada in 1982 under a different
26 name, but changed its name to Morrison-Knudsen
27 Services, Inc. in 1983.   Order re Pl.’s Mot. for Summ.
28 J. (“MSJ Order”) 3:14-19, ECF No. 242.   In 2002, MK
                               3
 1 dissolved Morrison-Knudsen Services, Inc. through its
 2 Vice President and General Counsel.     Compl. ¶ 28.
 3     In 2008, defaulting Defendant Todd Hale (“Hale”)
 4 filed a Certificate of Revival with the Nevada
 5 Secretary of State’s office purporting to be President
 6 of Morrison-Knudsen Services and swearing under penalty
 7 of perjury that he had authority to revive the company
 8 from its board of directors.     Id. ¶ 29.   In 2008, Hale
 9 also filed the annual list of officers and directors
10 listing himself as President.     Id.   In 2011, the annual
11 list of officers and directors listed Hale as President
12 still, and Morrison-Knudsen Services’ address as 2049
13 Century Park East, Suite 3850, Los Angeles, California
14 90067.    Id. ¶ 30.
15     Defaulting Defendant Henry Blum (“Blum”) served as
16 Vice President of Corporate Defendant Morrison-Knudsen
17 Services, Inc. from 2008 until at least June 21, 2017,
18 shortly before Plaintiff filed its Complaint.     See
19 Declaration of Diana M. Torres ISO Mot. for Preliminary
20 Inj. (“Torres Inj. Decl.”), Ex. 1, 61-78, ECF No. 19.
21     Defaulting Defendant John Ripley (“Ripley”) served
22 as Secretary of Corporate Defendant Morrison-Knudsen
23 Services, Inc. in 2008, the year it was revived, and
24 remained in this position until at least February 20,
25 2014.    See id., Ex. 1 at 52-56, 58-59, 61-62, 64.
26 Ripley also served as a Director in 2010, and then
27 served as Treasurer until at least May 29, 2015.       See
28 id. at 60, 70-72.
                                4
 1       Finally, Defaulting Defendant Bud Zukaloff
 2 (“Zukaloff”) served as COO for Morrison-Knudsen
 3 Services, Inc. at least from 2013 to 2014.       See id.,
 4 Ex. 1, 62, 68-69; id., Ex. 3, 117, 119.
 5            b.   Morrison Knudsen Corporation
 6       MK incorporated Morrison Knudsen of Viet Nam (“MK
 7 Viet Nam”) in 1996 and dissolved it in 2002.       Compl. ¶
 8 32.   In October 2014, non-defaulting Defendant
 9 Topolewski (“Topolewski”) and defaulting Defendant Blum
10 filed a Certificate of Revival with the Nevada
11 Secretary of State, seeking to reinstate MK Viet Nam
12 and declaring, under penalty of perjury, that they had
13 authority to do so from MK Viet Nam’s board of
14 directors.      Id.   The Certificate of Revival listed
15 Topolewski as President, Secretary, and Treasurer;
16 defaulting Defendant Blum as Vice President; and
17 defaulting Defendants Ripley and Hale as Directors.
18 Id.   Blum was also listed as the agent for service of
19 process.    Id.    The address for each was listed as 2049
20 Century Park East, Suite 3850, Los Angeles, California
21 90067.   Id.     Later that month, after MK Viet Nam was
22 revived, a Certificate of Amendment was filed with the
23 Nevada Secretary of State to change the name of MK Viet
24 Nam to “Morrison Knudsen Corporation.”       Id. ¶ 33.
25            c.   Morrison-Knudsen International Inc. and
26                 Morrison-Knudsen Company
27       Plaintiff also alleges the names of two unrelated
28 entities Defendants had operated, E Planet
                                   5
 1 Communications, Inc. (“E Planet”) and Westland
 2 Petroleum Corporation (“Westland”), were changed to
 3 make them appear to be MK affiliates—Corporate
 4 Defendants Morrison-Knudsen International Inc. and
 5 Morrison-Knudsen Company, respectively.      Id. ¶¶ 34-35.
 6        First, E Planet was incorporated in Nevada in 2011.
 7 Id. ¶ 34.      In May 2016, Zukaloff filed a Certificate of
 8 Amendment with the Nevada Secretary of State to change
 9 the name of E Planet to “Morrison-Knudsen International
10 Inc.”    Id.    Zukaloff also served as COO from at least
11 2013 to 2014.     See Torres Inj. Decl., Ex. 3 at 117,
12 119.    Blum filed the most recent list of officers and
13 directors in January 2017, listing himself as Vice
14 President, and the address as 2049 Century Park East,
15 Suite 3850, Los Angeles, California 90067.      Compl. ¶
16 34.
17        Second, Westland was incorporated in Nevada in 1926
18 and fell out of good standing in 2013.      Id. ¶ 35.    In
19 October 2016, John Anderson, who Plaintiff alleges
20 acted as an agent of Defendants, filed a Certificate of
21 Reinstatement for Westland with the Nevada Secretary of
22 State.    Id.    The list of officers and directors listed
23 the address as 2049 Century Park East, Suite 3850, Los
24 Angeles, California 90067.      Id.   Ripley then signed and
25 filed a Certificate of Amendment with the Nevada
26 Secretary of State under penalty of perjury renaming
27 Westland to “Morrison-Knudsen Company, Inc.,” in 2016.
28 Id. ¶ 36.
                                  6
 1      2.   Takeover of MK Marks
 2      Plaintiff also alleges that Defendants made false
 3 statements to the United States Patent and Trademark
 4 Office (“USPTO”).   Id. ¶ 37.     On November 10, 2014,
 5 Hale submitted a “change of address” form to the USPTO,
 6 and changed the contact information listed in the USPTO
 7 records for two of Plaintiff’s registered trademarks
 8 (“MORRISON KNUDSEN” and “MKCO MORRISON KNUDSEN”) from
 9 Plaintiff’s addresses, to Hale’s email address
10 todd.hale@morrison-knudsen.com, and the physical
11 address of 2049 Century Park East, Suite 3850, Los
12 Angeles, California 90067.    Id.    On November 11, 2015,
13 Zukaloff submitted a document to the USPTO purporting
14 to assign the registered trademark “MKCO MORRISON
15 KNUDSEN” from WGI (a previous name of Plaintiff) to
16 Corporate Defendant Morrison Knudsen Corporation,
17 listed at 2049 Century Park East, Suite 3850, Los
18 Angeles, California 90067.    Id. ¶ 38.
19 B.   Procedural Background
20      Plaintiff filed its Complaint [1] on July 21, 2017,
21 alleging the following claims:
22      1)   False Designation of Origin
23      2)   False Advertising
24      3)   Cyberpiracy
25      4)   California Common Law Unfair Competition
26      5)   California Statutory Unfair Competition
27      6)   California Statutory False Advertising
28      7)   Petition for Cancellation of Registered Mark
                                 7
 1      Plaintiff filed a Motion for Preliminary Injunction
 2 [11] on August 1, 2017.    This Court granted Plaintiff’s
 3 Motion for Preliminary Injunction [45] on September 28,
 4 2017.   The Clerk of Court entered default against
 5 Defendants Todd Hale, Henry Blum, John Ripley, and Bud
 6 Zukaloff [77] on December 4, 2017.     On July 24, 2018,
 7 Plaintiff filed a Motion for Summary Judgment and
 8 Permanent Injunction [157] against the remaining
 9 Defendants: Gary Topolewski; Morrison Knudsen
10 Corporation; Morrison-Knudsen Company, Inc.; Morrison-
11 Knudsen Services, Inc.; and Morrison-Knudsen
12 International Inc.    On November 8, 2018, the Court
13 granted Plaintiff’s Motion for Summary Judgment and
14 Permanent Injunction on all claims [242].     Plaintiff
15 filed the instant Motion for Default Judgment against
16 the defaulting Defendants [244] on November 9, 2018.
17 Plaintiff then filed a Supplemental Declaration In
18 Support of Plaintiff’s Motion [246] on November 30,
19 2018.   To date, the defaulting Defendants have not
20 responded or otherwise appeared in this Action.
21                       II. DISCUSSION
22 A.   Legal Standard
23      Federal Rule of Civil Procedure 55(b) authorizes a
24 district court to grant default judgment.     Pursuant to
25 Local Rule 55-1, the party moving for default judgment
26 must submit a declaration establishing: (1) when and
27 against which party default was entered; (2) on which
28 pleading default was entered; (3) whether the
                                8
1 defaulting party is a minor, incompetent person, or
2 active service member; and (4) proper service.      Upon
3 default, all factual allegations in the complaint,
4 except those relating to damages, are assumed to be
5 true.    TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
6 915, 917-18 (9th Cir. 1987) (quoting Geddes v. United
7 Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)).
8        In exercising its discretion to grant default
9 judgment, the court must consider the following
10 factors: (1) possibility of prejudice to the plaintiff,
11 (2) merits of the substantive claim, (3) sufficiency of
12 the complaint, (4) sum of money at stake,
13 (5) possibility of disputes regarding material facts,
14 (6) whether excusable neglect caused the default, and
15 (7) the strong policy favoring decisions on the merits.
16 NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th
17 Cir. 2016) (quoting Eitel v. McCool, 782 F.2d 1470,
18 1471-72 (9th Cir. 1986)).   Additionally, if the
19 defaulting party failed to plead or otherwise defend,
20 the court must determine that it has subject matter and
21 personal jurisdiction.   In re Tuli, 172 F.3d 707, 712
22 (9th Cir. 1999).   When default judgment is granted, the
23 relief awarded “must not differ in kind from, or exceed
24 in amount, what is demanded in the pleadings.”     Fed. R.
25 Civ. P. 54(c).
26 ///
27 ///
28 ///
                                9
 1 B.     Discussion
 2        1.   Jurisdiction and Service of Process
 3        In considering whether to enter default judgment
 4 against the defaulting Defendants, the Court must first
 5 determine whether it has jurisdiction over the subject
 6 matter and the parties to the case.          In re Tuli, 172
 7 F.3d at 712.
 8        The Court has subject matter jurisdiction over the
 9 present matter under 28 U.S.C. §§ 1331, 1334 for
10 violations of the Lanham Act.         The Court also has
11 general personal jurisdiction over all defaulting
12 Defendants because each defaulting Defendant allegedly
13 resides in California.        Compl. ¶¶ 8-12.
14        Finally, each defaulting Defendant was properly
15 served.     Unless federal law provides otherwise, service
16 on both an individual and a corporation within the
17 United States is proper in any manner following state
18 law in the state where the district court is located or
19 where service is made.        Fed. R. Civ. P. 4(e)(1),
20 4(h)(1)(A).      Plaintiff has provided proof that after
21 unsuccessful attempts at personal service, 1 Plaintiff
22 served by mail each defaulting Defendant on August 29,
23 2017, in compliance with Cal. Code Civ. Proc. § 415.30.
24 See Declaration of Diana M. Torres ISO Service (“Torres
25
          1
26          On July 25, 2017, Plaintiff attempted personal delivery on
     defaulting Defendants Zukaloff, Ripley, Blum, and Hale at the
27   address listed for each on file with the Nevada Secretary of
     State, as well as various Los Angeles addresses, but was
28   unsuccessful. See Torres Service Decl. ¶¶ 5-12; id., Ex. 1.
                                     10
 1 Service Decl.”) ¶¶ 8-12, ECF No. 42; id., Exs. 2-5.
 2        2.   Procedural Requirements
 3        Plaintiff has satisfied the procedural requirements
 4 for default judgment pursuant to Federal Rule of Civil
 5 Procedure 55 and Local Rule 55-1.         Under Federal Rule
 6 of Civil Procedure 55(a), the Court Clerk properly
 7 entered default against the defaulting Defendants.            ECF
 8 No. 77.     Plaintiff properly moved pursuant to Rule
 9 55(b) for entry of default judgment.
10        Local Rule 55-1 requires that Plaintiff provide the
11 following in an application for default judgment: (1)
12 when and against what party the default was entered;
13 (2) the identification of the pleading to which default
14 was entered; (3) whether the defaulting party is an
15 infant or incompetent person; (4) that the
16 Servicemembers Civil Relief Act does not apply; and (5)
17 that notice has been served on the defaulting party.
18 Here, the Clerk of Court entered default against the
19 defaulting Defendants on December 4, 2017.           ECF No. 77.
20 There is no indication any of the defaulting Defendants
21 is an infant or incompetent person, or that the
22 Servicemembers Civil Relief Act applies, and Plaintiff
23 served the defaulting Defendants with the Motion on
24 January 10, 2019.2      Proof of Service, ECF No. 255.
25
26        2
            In filing its Motion for Default Judgment [244], Plaintiff
     did not originally attach Proof of Service that the defaulting
27   Defendants received notice of the Motion. Plaintiff later
     provided Proof of Service [247, 252] for its Supplemental
28   Declaration ISO the Motion [246], however that Proof of Service
                                     11
 1 Thus, Plaintiff has met the requirements of Local Rule
 2 55-1.
 3        3.   Eitel Factors
 4             a.    Factor 1: Prejudice to Plaintiff
 5        A court must first consider whether a plaintiff
 6 will suffer prejudice if default judgment is not
 7 entered.     See Eitel, 782 F.2d at 1471 (citation
 8 omitted).        A plaintiff who is denied a default judgment
 9 and is subsequently left without other recourse for
10 recovery has a basis for establishing prejudice.
11 PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172,
12 1177 (C.D. Cal. 2002).        Here, Plaintiff has already
13 secured judgment against the four Corporate Defendants
14 and Defendant Topolewski in the amount of
15                     , see MSJ Order 54:22-23, and now seeks
16 to hold the defaulting Defendants jointly and severally
17 liable for that amount.         Although denying default
18 judgment would mean Plaintiff cannot also recover from
19 the defaulting Defendants, the fact that Plaintiff has
20 already secured judgment against the non-defaulting
21 Defendants weighs against default.          See Aifang v.
22 Velocity VIII L.P., No. CV 14-07060 SJO (MRWx), 2016 WL
23 5420641, at *3 (C.D. Cal. Sept. 26, 2016) (finding a
24
25
     only listed the counsel on record for the non-defaulting
26 Defendants, and did not show proof that the defaulting Defendants
     were ever served.   Finally, after the Court ordered Proof of
27 Service [254], Plaintiff filed Proof of Service [255] showing
   that each defaulting Defendant was properly served with the
28 Motion on January 10, 2019.
                                     12
 1 $4,000,000 judgment against one other defendant
 2 weighing against default, or “at best, neutral”).
 3             b.   Factors 2 & 3: Sufficiency of the
 4                  Complaint and Merits of the Claim
 5        The second and third Eitel factors call for
 6 analysis of the causes of action.         See Eitel, 782 F.2d
 7 at 1471 (citation omitted).        Here, Plaintiff alleges
 8 the following claims: (1) false designation of origin;
 9 (2) false advertising; (3) cyberpiracy; (4) California
10 common law unfair competition; (5) California statutory
11 unfair competition; and (6) California statutory false
12 advertising.3      The Court found at summary judgment that
13 the non-defaulting Defendants are liable for each claim
14 by passing themselves off as the original MK.           See
15 generally MSJ Order.       Plaintiff now seeks to hold the
16 defaulting Defendants jointly and severally liable with
17 the non-defaulting Defendants on all claims.
18                  1.   False Designation of Origin
19        A false designation claim for “passing off”
20 requires that Plaintiff allege the defaulting
21 Defendants “(1) use[d] in commerce (2) any word, false
22 designation of origin, false or misleading description,
23 or representation of fact, which (3) is likely to cause
24 confusion or misrepresents the characteristics of his
25
26        3
            Plaintiff also brought a claim to cancel the registered
     trademark, Reg. No. 1,744,815, pursuant to 15 U.S.C. § 1064(3).
27   However, the Court granted Plaintiff’s Motion for Summary
     Judgment on this claim to cancel the mark and thus does not
28   discuss it here. See MSJ Order at 40:13-43:6.
                                     13
 1 or another person’s goods or services.”    Freecycle
 2 Network, Inc. v. Oey, 505 F.3d 898, 902 (9th Cir.
 3 2007).   “[C]ommunications made on public websites”
 4 satisfy the use in commerce requirement.    Nat’l Grange
 5 of the Order of Patrons of Husbandry v. Cal. State
 6 Grange, No. 2:16-201 WBS DB, 2016 WL 6696061, at *4
 7 (E.D. Cal. Nov. 15, 2016)(citing United States v.
 8 Sutcliffe, 505 F.3d 944, 952-53 (9th Cir. 2007)).
 9       Here, the Complaint alleges that all Defendants,
10 the individual defaulting Defendants and Corporate
11 Defendants collectively, passed themselves off as the
12 original MK by claiming MK’s history and projects as
13 their own on the website, www.morrison-knudsen.com.
14 Compl. ¶ 48.   The website falsely represents that
15 Defendants completed original MK projects including the
16 Hoover Dam, San Francisco-Oakland Bay Bridge, and
17 Trans-Alaska Pipeline, and also advertised equipment
18 for sale with the MK logo.    Id. ¶¶ 40-43; see
19 Declaration of Diana M. Torres ISO Summ. J. (“Torres
20 MSJ Decl.”) ¶ 11, ECF No. 174; Torres MSJ Decl., Ex. G,
21 267-71, 293-95, 335-36, 362, 389-391, ECF No. 174-7.
22 The defaulting Defendants’ failure to answer these
23 allegations constitutes an admission, and the Court
24 must accept as true these allegations that,
25 collectively with all Defendants, the defaulting
26 Defendants used the website to pass themselves off as
27 MK.   TeleVideo Sys., Inc., 826 F.2d at 917-18.
28       Moreover, the defaulting Defendants used email
                                14
 1 addresses associated with the website and the name
 2 “Morrison Knudsen”: (1) Ripley was listed as the
 3 contact person on the website and used the address
 4 jripley@morrison-knudsen.com, see Torres Service Decl.
 5 1:19-21, ECF No. 42; (2) Hale used the address
 6 todd.hale@morrison-knudsen.com, which was listed on the
 7 USPTO website in connection with changes made to the
 8 trademark registration for the mark “MORRISON KNUDSEN,”
 9 see Torres MSJ Decl., Ex. U, USPTO Record, ECF No. 174-
10 21; (3) Blum used the address hblum@morrison-
11 knudsen.com, which was listed in a press release for
12 the Corporate Defendants as a means to contact
13 “Morrison Knudsen,” regarding a $1.2 billion contract
14 Defendants claimed they were awarded, see Torres MSJ
15 Decl., Ex. P, Press Release, ECF No. 174-16; and (4)
16 when Zukaloff submitted a change of address form to the
17 USPTO for the mark “MKCO MORRISON KNUDSEN,” he listed
18 an email address associated with morrison-knudsen.com,
19 see Torres MSJ Decl., Ex. V, ECF No. 174-22.
20     As to likelihood of confusion, Plaintiff alleges
21 that, as a result of the website, the public and
22 potential consumers are likely to be confused and
23 deceived.   Compl. ¶ 49.   Plaintiff has provided
24 evidence beyond mere allegation that the website has
25 confused at least one potential consumer, a former
26 AECOM employee, Brandon Davis.    See Davis Decl. ISO
27 Prelim. Inj. ¶¶ 3-9, ECF No. 36.
28     The Complaint’s allegations taken as true, and the
                                15
 1 evidence of the defaulting Defendants’ involvement in
 2 the formation of the Corporate Defendants and their
 3 efforts to takeover the MK name via the website, would
 4 be sufficient to render the defaulting Defendants
 5 liable under Section 43(a) of the Lanham Act for
 6 passing themselves off as the original MK.          Comm. for
 7 Idaho's High Desert, Inc. v. Yost, 92 F.3d 814, 823-24
 8 (9th Cir. 1996) (finding district court erred in
 9 dismissing corporate officers who would be individually
10 liable under §43(a) for their acts in forming the
11 defendant corporation).       Thus, Plaintiff has
12 sufficiently pled its false designation of origin
13 claim.
14                  2.   False Advertising
15        Likewise, Plaintiff’s allegations and evidence of
16 the defaulting Defendants’ involvement with the
17 Corporate Defendants is sufficient for Plaintiff’s
18 second claim for false advertising under the Lanham
19 Act.       To adequately allege false advertising under the
20 Lanham Act,4 Plaintiff must allege:
21        (1) a false statement of fact by the defendant
          in a commercial advertisement about its own or
22        another’s product; (2) the statement actually
          deceived or has the tendency to deceive a
23        substantial segment of its audience; (3) the
24
          4
25          Plaintiff also alleges violations of California Business
     and Professions Code sections 17200 and 17500, which similarly
26   prohibit misleading advertising. However, these state law claims
     are not substantively addressed because the state claims are
27   “substantially congruent” to the Lanham Act claims. JHP Pharm.,
     Ltd. Liab. Co. v. Hospira, Inc., 52 F. Supp. 3d 992, 997 n.4
28   (C.D. Cal. 2014).
                                     16
 1       deception is material, in that it is likely to
         influence the purchasing decision; (4) the
 2       defendant caused its false statement to enter
         interstate commerce; and (5) the plaintiff has
 3       been or is likely to be injured as a result of
         the false statement, either by direct diversion
 4       of sales from itself to defendant or by a
         lessening of the goodwill associated with its
 5       products.
 6
     Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134,
 7
     1139 (9th Cir. 1997).   Plaintiff alleges, and has shown
 8
     with evidence as discussed above, that the defaulting
 9
     Defendants falsely claimed MK and AECOM projects
10
     through interstate commerce via their website in a
11
     manner that is likely to deceive potential customers.
12
     Compl. ¶ 53.
13
         Plaintiff further alleges that Defendants’ false
14
     statements injure Plaintiff “commercially, by
15
     diminishing the value of their strategic acquisition
16
     investments,” and “cause competitive injury” impeding
17
     the “right and ability to tout [MK’s] accomplishments
18
     in its own presentations.”    Id. ¶ 54.   Indeed, this is
19
     the exact type of harm a Plaintiff can recover for in
20
     bringing a false advertising claim.   See Lexmark Int’l,
21
     Inc. v. Static Control Components, Inc., 134 S. Ct.
22
     1377, 1393 (2014)(stating that injuries such as “damage
23
     to . . . business reputation . . . are injuries to
24
     precisely the sorts of commercial interests the
25
     [Lanham] Act protects”); Neighborhood Assistance Corp.
26
     of Am. v. First One Lending Corp., No. SACV 12-463-DOC
27
     (MLGx), 2012 WL 1698368, at *18 (C.D. Cal. May 15,
28
                                  17
 1 2012)(“Loss of good will or the loss of the ability to
 2 control one’s own reputation is a cognizable harm under
 3 the Lanham Act.”)(citing Stuhbarg Int’l Sales Co., Inc.
 4 v. John D. Brush and Co., Inc., 240 F.3d 832, 841 (9th
 5 Cir. 2001)).
 6       Taking these allegations as true, Plaintiff has
 7 sufficiently pled a false advertising claim.
 8 Accordingly, Plaintiff has also sufficiently pled its
 9 claims for: (1) California Common Law Unfair
10 Competition; (2) California Statutory Unfair
11 Competition; and (3) California Statutory False
12 Advertising.5
13                   3.   Cyberpiracy
14       To succeed on a claim for cyberpiracy under 15
15 U.S.C. § 1125(d), Plaintiff must allege Defendants (1)
16 register, traffic in, or use a domain name, (2) that
17 was “identical or confusingly similar to” a mark that
18 was distinctive at the time of registration, with (3) a
19 “bad faith intent to profit from that mark.”            GoPets
20 Ltd. v. Hise, 657 F.3d 1024, 1030 (9th Cir. 2011)
21 (quoting 15 U.S.C. § 1125(d)).
22       Here, Plaintiff alleges that Defendants registered
23 the domain name www.morrison-knudsen.com, at a time
24 when the MK Marks were distinctive, that Defendants’
25 use of the MK Marks is likely to confuse or deceive
26
         5
             These claims arise under Cal. Bus. & Prof. Code §§ 17200,
27 17500, which are “substantially congruent” to the Lanham Act
28 claims.  See JHP Pharm., Ltd. Liab. Co. v. Hospira, Inc., 52 F.
   Supp. 3d 992, 997 n.4 (C.D. Cal. 2014).
                                     18
 1 customers, and that in registering and using the domain
 2 name, Defendants had a bad faith intent to profit from
 3 the MK mark and its goodwill.    Compl. ¶ 57.   For the
 4 same reasons as the prior two claims, and taking these
 5 allegations as true, Plaintiff sufficiently alleges a
 6 cyberpiracy claim.
 7          c.   Factor 4: Money at Stake
 8     The fourth Eitel factor addresses the sum of money
 9 at stake in the action.   Eitel, 782 F.2d at 1471
10 (citation omitted).   This requires that the court
11 assess whether the recovery sought is proportional to
12 the harm caused by a defendant's conduct.    See Walters
13 v. Statewide Concrete Barrier, Inc., No. C 04–2559 JSW,
14 2006 WL 2527776, at *4 (N.D. Cal. Aug. 30, 2006) (“If
15 the sum of money at issue is reasonably proportionate
16 to the harm caused by the defendant's actions, then
17 default judgment is warranted.”).
18     As discussed in greater detail below, Plaintiff
19 requests that the defaulting Defendants be jointly and
20 severally liable with the non-defaulting Defendants in
21 the amount of                .   Where a defendant has
22 engaged in willful infringement and has refused to
23 respond to the allegations brought against it, damages
24 of high magnitude have been deemed appropriate.     See
25 Philip Morris U.S.A. Inc. v. Castworld Prods., 219
26 F.R.D. 494, 500 (C.D. Cal. 2003) (finding that the
27 defendant's willful trademark infringement through
28 large scale sale of counterfeit cigarettes and its
                               19
 1 failure to participate in the judicial process
 2 justified statutory damages under the Lanham Act in the
 3 amount of $2,000,000).
 4        Here, the defaulting Defendants have engaged in
 5 willful trademark violations as they were instrumental
 6 in forming the Corporate Defendants and their attempt
 7 to fraudulently take over the MK brand and name.
 8 Indeed, each defaulting Defendant submitted false
 9 statements to either the Nevada Secretary of State or
10 USPTO under penalty of perjury.           While it is a
11 substantial amount of money at stake, it is
12 proportionate in that it reflects the only amount of
13 Defendants’ alleged profits known to Plaintiff, 6
14 particularly weighed against the defaulting Defendants’
15 willful conduct.         See Eitel, 782 F.2d at 1472; see
16 also, e.g., Kerr Corp. v. Tri Dental, Inc., No. SACV
17 12-0891, 2013 WL 990532, at *4-5 (C.D. Cal. Mar. 11,
18 2013) (granting default judgment despite $24 million at
19 stake for $8 million in revenue from infringing
20 products).        The defaulting Defendants have also failed
21 to participate in the litigation process, rendering
22
          6
              As discussed below, Plaintiff derives this number for
23 profits from three press releases announcing contracts Defendants
24 were allegedly awarded in 2016 and 2017. See Torres MSJ Decl.,
     Exs. N-P, ECF Nos. 174-14, 15, 16. Defendants’ collective scheme
25   to pass themselves off as MK began as early as 2008, but because
     Defendants did not provide any financial information as to
26   profits, see MSJ Order at 49-51, Plaintiff has accepted the total
     of the three press releases as Defendants’ total profit over the
27   years. This suggests that the amount in controversy requested
     could then be less than what Defendants actually received in
28   profits.
                                      20
 1 this factor in favor of default.
 2          d.    Factor 5: Dispute of Material Fact
 3     The fifth Eitel factor is the likelihood of a
 4 dispute as to material facts.        Eitel, 782 F.2d at 1471-
 5 72 (citation omitted).     To date, the defaulting
 6 Defendants have not answered or otherwise appeared.
 7 Since Plaintiff’s factual allegations are presumed true
 8 in this context and the defaulting Defendants failed to
 9 move to set aside the default, no factual dispute
10 exists that would preclude the entry of default
11 judgment.     See Vogel v. Rite Aid Corp., 992 F. Supp. 2d
12 998, 1013 (C.D. Cal. 2014).        Thus, this factor weighs
13 in favor of default judgment.
14          e.    Factor 6: Excusable Neglect
15     Next, courts consider whether the default was due
16 to some excusable neglect.     Eitel, 782 F.2d at 1472
17 (citation omitted).     The defaulting Defendants here
18 were properly served on August 29, 2017 and Plaintiff
19 served its Motion on January 10, 2019 [255].
20 Nevertheless, the defaulting Defendants have not
21 appeared in this Action and have not offered any
22 explanation for their default.        Further, Plaintiff has
23 provided evidence showing the defaulting Defendants’
24 knowledge of this lawsuit.     In his deposition on June
25 18, 2018, Topolewski stated that he has discussed the
26 current lawsuit with Blum.     Mem. at 3:8-9; Ex. A,
27 Topolewski Dep. 67:15-21, ECF No. 244-3.        Topolewski
28 also testified that he spoke to Zukaloff as recently as
                                 21
 1 a month and a half before his deposition and discussed
 2 this lawsuit.    Id., Ex. A at 114:11-20, 114:23-115:10.
 3 The non-defaulting Defendants stated in their Second
 4 Supplemental Response to Interrogatory No. 8 that they
 5 had phone contact with Hale to obtain information for
 6 Interrogatory responses.    Torres Supp. Decl. ¶ 28.
 7       Accordingly, this factor weighs in favor of
 8 granting default judgment.     Vogel, 992 F. Supp. 2d at
 9 998 (finding “it reasonable to infer [the] default was
10 not the product of excusable neglect” where defendant
11 was properly served).
12           f.   Factor 7: Public Policy
13       The seventh Eitel factor considers the strong
14 policy favoring rulings on the merits.        Eitel, 782 F.2d
15 at 1472 (citation omitted).        Notwithstanding such
16 policy, default judgment is appropriate “[w]here the
17 [d]efendant’s failure to appear makes decision on the
18 merits impossible.”    Warner Bros. Home Entm’t, Inc. v.
19 Slaughter, CV 13-0892-DOC (RNBx), 2013 U.S. Dist LEXIS
20 156597, at *9 (C.D. Cal. Oct. 30, 2013) (citing
21 Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d
22 1039, 1061 (N.D. Cal. 2010)).
23       While the first Eitel factor weighs against default
24 judgment, all remaining factors support default
25 judgment, and as a result, the Court GRANTS Plaintiff’s
26 Motion.
27 ///
28 ///
                                 22
 1      4.   Relief
 2      In seeking default judgment, “Plaintiff is required
 3 to prove all damages sought in the [C]omplaint.”
 4 Philip Morris, 219 F.R.D. at 498.     “The Court considers
 5 Plaintiff’s declarations, calculations, and other
 6 documentation of damages in determining if the amount
 7 at stake is reasonable.”   Truong Giang Corp. v.
 8 Twinstar Tea Corp., No. C 06-03594 JSW, 2007 WL
 9 1545173, at *12 (N.D. Cal. 2007).     Here, Plaintiff
10 argues that the defaulting Defendants, as officers of
11 the Corporate Defendants, should be jointly and
12 severally liable for Plaintiff’s damages in the amount
13 of                 .
14           a.   Damages
15      For violations of section 1125(a) or (d) of the
16 Lanham Act, a plaintiff may recover “(1) defendant’s
17 profits, (2) any damages sustained by plaintiff, and
18 (3) the costs of the action.”     15 U.S.C. § 1117(a).
19 Here, Plaintiff seeks actual damages by disgorgement of
20 Defendants’ profits in the amount of                     .
21 A court may award disgorgement of profits under the
22 Lanham Act where there is willful infringement.     Stone
23 Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d
24 426, 439-40 (9th Cir. 2017).     Here, Plaintiff has
25 alleged and provided evidence of the defaulting
26 Defendants’ willful infringement and participation in
27 the collective efforts to takeover the MK brand and
28 legacy, described in turn as follows.
                               23
 1     Blum signed the Certificate of Revival for MK Viet
 2 Nam listing himself as its Vice President (later
 3 changed to Corporate Defendant Morrison Knudsen
 4 Corporation).   See Torres Inj. Decl., Ex. 2 97-99, ECF
 5 No. 19-2.   Blum then served as Director of Corporate
 6 Defendant Morrison-Knudsen Services, Inc. at least
 7 until June 21, 2017.   See id., Ex. 1 61-62, 64, 66-68,
 8 70-72, 74, 76, 78, ECF No. 19-1.        Blum also served as
 9 its Vice President in 2017.        Id. at 76.   Topolewski
10 also testified that Blum drew a salary from the
11 Corporate Defendants and made managerial decisions, as
12 he invited Topolewski to become President of Morrison-
13 Knudsen Services and Morrison Knudsen Corporation.
14 Torres Supp. Decl. at 2:6-12; Ex. A at 203:17-24,
15 205:4-25, 197:18-198:11.
16     Ripley served as a Director of Corporate Defendant
17 Morrison Knudsen Corporation at the time it was revived
18 without Plaintiff’s permission (then, MK Viet Nam).
19 See Torres Inj. Decl., Ex. 2 at 95.        Ripley himself
20 also signed the Certificate of Amendment renaming
21 Westland to Corporate Defendant, Morrison-Knudsen
22 Company, Inc.   Id., Ex. 4, 153, ECF No. 19-4.
23     Hale served as President of Morrison-Knudsen
24 Services, Inc. in 2008, when it was revived without
25 permission, and signed the Certificate of Revival.           Id.
26 Ex. 1 at 52-55.   In addition to serving as an officer
27 for Corporate Defendants Morrison-Knudsen Services and
28 Morrison Knudsen Corporation, Hale also submitted
                                 24
 1 unauthorized change of address requests to the USPTO
 2 under penalty of perjury for the marks “MORRISON
 3 KNUDSEN” and “MKCO” from Plaintiff’s information (WGI
 4 at the time), to Hale’s email address and the physical
 5 address used collectively by the Corporate Defendants. 7
 6 See Torres MSJ Decl., Ex. U 1097-99, ECF No. 174-21.
 7 When asked to “[i]dentify each person who signed a form
 8 submitted to the [USPTO] on behalf of each Corporate
 9 Defendant after their respective Dates of Inception,
10 including the Assignment of Trademark [Reg. No.
11 1,744,815]” the non-defaulting Defendants responded
12 “Todd Hale” and “Bud Zukaloff.”         Torres Supp. Decl. ¶
13 28.
14        Finally, Zukaloff submitted and signed a
15 Certificate of Amendment, changing the name of E Planet
16 to Corporate Defendant Morrison-Knudsen International
17 Inc.       See Torres Inj. Decl., Ex. 3 119, ECF No. 19-3.
18 Zukaloff also submitted forms to the USPTO under
19 penalty of perjury assigning the mark “MKCO MORRISON
20 KNUDSEN” from Plaintiff (WGI), to Corporate Defendant
21 Morrison Knudsen Corporation.         See Torres MSJ Decl.,
22 Ex. V 11, ECF No. 174-22.
23
24        7
            Each Corporate Defendant is registered under the same
25   address, 2049 Century Park East Suite 3850, Los Angeles,
     California, 90067. See Torres MSJ Decl., Ex. R at 1034 (showing
26   Morrison Knudsen Corporation’s address); id., Ex. Q at 996
     (address for Morrison-Knudsen Services); id., Ex, S at 1066
27   (address for Morrison-Knudsen International); and Torres Decl.
     Inj. Decl., Ex. 4, at 151 (address for Morrison-Knudsen Company,
28   Inc.).
                                     25
 1     Thus, each defaulting Defendants’ involvement in
 2 assuming the MK name as detailed above is sufficient to
 3 demonstrate willful infringement.   See D.C. Comics v.
 4 Towle, 802 F.3d 1012, 1026 (9th Cir. 2015) (“Willful
 5 trademark infringement occurs when the defendant’s
 6 actions are ‘willfully calculated to exploit the
 7 advantage of an established mark.’”); Lindy Pen Co.,
 8 Inc. v. Bic Pen Corp., 982 F.2d 1400, 1406 (9th Cir.
 9 1993)(“Willful infringement carries a connotation of
10 deliberate intent to deceive . . . [A]n account is
11 proper only where the defendant is ‘attempting to gain
12 the value of an established name of another.’”)
13 abrogated on other grounds by SunEarth, Inc. v. Sun
14 Earth Solar Power Co., Ltd., 839 F.3d 1179 (9th Cir.
15 2016).
16     With respect to profits, a “plaintiff shall be
17 required to prove defendant’s sales only; defendant
18 must prove all elements of cost or deduction claimed.”
19 15 U.S.C. § 1117(a)(emphasis added).   To prove sales,
20 Plaintiff provides three press releases announcing
21 contracts Defendants received under the MK name and
22 brand amounting to $1.806 billion in revenue.   The
23 press releases are as follows: (1) March 10, 2016 press
24 release titled “Morrison-Knudsen Awarded $570 Million
25 Environmental Clean Up Project”; (2) June 30, 2016
26 press release titled “Morrison Knudsen Awarded $36
27 Million Mine Engineering Contract”; and an (3) April
28 11, 2017 press release titled “Morrison Knudsen Awarded
                              26
 1 $1.2 Billion Construction and Engineering Contract.”
 2 See Torres MSJ Decl., Exs. N-P, ECF Nos. 174-14, 15,
 3 16.       As detailed in the Court’s MSJ Order, the Court
 4 accepted the total of these three contracts the press
 5 releases claim as Defendants’ revenue because the press
 6 releases are the only evidence Plaintiff could rely on
 7 due to the non-defaulting Defendants’ failure to comply
 8 throughout discovery and provide financial information
 9 which Plaintiff, and the Court, repeatedly requested.
10 See MSJ Order at 49:26-52:7.        Without any evidence
11 provided by the non-defaulting Defendants as to profit,
12 the Court accepted Plaintiff’s calculation for total
13 profits in using the MK name as                       .8   MSJ
14 Order at 54:16-24.       Not having appeared, the defaulting
15 Defendants have also not submitted anything showing
16 their expenses or disputing this amount.          Consistent
17 with the Courts prior Summary Judgment ruling, it
18 accepts Plaintiff’s calculation for disgorgement of
19 profits in the amount of                      .
20              b.   Joint and Several Liability
21       When a defendant who is jointly liable defaults,
22 judgment against that defendant generally should not be
23 entered until the claims against all other defendants
24
         8
25          This figure consists of the total of the three press
     releases, less the total expenses listed from 2013 to 2016 of
26              in a two-page financial summary Corporate Defendants
     provided. While during discovery the Court found this summary an
27   inadequate showing, absent any other documents showing
     Defendants’ costs, Plaintiff accepted this amount. See MSJ Order
28   at 49:26-52:7.
                                     27
 1 have been fully adjudicated.      Neilson v. Chang (In re
 2 First T.D. & Investment, Inc.), 253 F.3d 520, 532 (9th
 3 Cir. 2001).   Here, the claims against all other
 4 Defendants have been adjudicated and only the
 5 defaulting Defendants remain.      Because the Court found
 6 liability against all other Defendants, granting
 7 default judgment would not result in inconsistent
 8 results.   Cf. Garamendi v. Henin, 683 F.3d 1069, 1083
 9 (9th Cir. 2012) (finding the district court followed
10 the proper procedure by waiting until completion of the
11 trial against the non-defaulting defendants before
12 fixing damages and entering default judgment against
13 the defaulting defendant).
14     “A trademark, like a patent or a copyright, may be
15 infringed by an individual as well as a corporation and
16 all participants, including those acting merely as
17 officers of a corporation, may be jointly and severally
18 liable.”   Stanley Black & Decker, Inc. v. D&L Elite
19 Investments, LLC, No. C 12-04516 SC (LB), 2014 WL
20 3738327, at *21 (N.D. Cal. June 20, 2014) (quoting 4
21 Thomas McCarthy, McCarthy on Trademarks and Unfair
22 Competition, § 25:24 (4th ed.)).      “A corporate ‘officer
23 or director is, in general, personally liable for all
24 torts which he authorizes or directs or in which he
25 participates, notwithstanding that he acted as an agent
26 of the corporation and not on his own behalf.’”      Comm.
27 for Idaho's High Desert, 92 F.3d at 823 (reversing
28 district court dismissal of individual defendants in
                                28
 1 trademark infringement action against individuals and a
 2 corporation).
 3     Here, in addition to serving as corporate officers,
 4 each defaulting Defendant was instrumental in the
 5 formation of at least one of the Corporate Defendants
 6 and their subsequent, collective takeover of the MK
 7 marks and brand.    Thus, because the defaulting
 8 Defendants participated in the alleged torts, the
 9 defaulting Defendants may be held personally liable,
10 jointly and severally, with the non-defaulting
11 Defendants in the amount of                    .
12                       III. CONCLUSION
13     Based on the foregoing, the Court GRANTS
14 Plaintiff’s Motion against defaulting Defendants John
15 Ripley, Todd Hale, Henry Blum, and Bud Zukaloff.
16
17
18 IT IS SO ORDERED.
19
20 DATED: January 24
                  __, 2019        s/ RONALD S.W.LEW

21                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
22
23
24
25
26
27
28
                                 29
